Citation Nr: 1711202	
Decision Date: 04/07/17    Archive Date: 04/19/17

DOCKET NO.  15-33 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial compensable evaluation for bilateral hearing loss.

2.  Whether the assignment, in an October 2013 rating decision, of an initial noncompensable evaluation for bilateral hearing loss was clearly and unmistakably erroneous (CUE).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1956 to September 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2013 and July 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

In determining that the instant appeal arises from both of the foregoing rating decisions, the Board acknowledges that the RO characterized a statement the Veteran submitted in November 2013 as asserting CUE in, rather than as a notice of disagreement (NOD) with, the October 2013 rating decision.  However, the Board finds that the November 2013 statement, as well as a May 2014 statement the Veteran subsequently submitted, may reasonably be construed as expressing disagreement with the October 2013 rating decision's assignment of a noncompensable evaluation for bilateral hearing loss and a desire to contest that result.  See 38 C.F.R. § 20.201(b)(2016).  Accordingly, that correspondence constituted a timely NOD with the October 2013 decision.  Id.  The Board also notes that both the CUE motion and the issue of entitlement to a compensable evaluation for bilateral hearing loss were subsequently adjudicated by the RO in a July 2015 statement of the case (SOC).

In November 2016, the Veteran testified at a Video Conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

As will be discussed below, the Board finds that the Veteran is entitled to a 10 percent disability rating for his service-connected bilateral hearing loss from May 24, 2016, forward.  However, further action by the AOJ is necessary before the Board may adjudicate the issue of whether he is entitled to a compensable disability rating prior to May 24, 2016, or to a disability rating in excess of 10 percent thereafter.  Thus, that issue is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  Resolving reasonable doubt in the Veteran's favor, from May 24, 2016, his bilateral hearing loss has been manifested by at least Level III hearing loss in the right ear and Level IV hearing loss in the left ear.

2.  In an October 2013 rating decision, the RO granted service connection for bilateral hearing loss and assigned a noncompensable disability rating.

3.  The Veteran perfected an appeal of the initial disability rating assigned for his bilateral hearing loss, and that appeal is still pending.


CONCLUSIONS OF LAW

1.  Since May 24, 2016, the criteria for an initial rating of 10 percent for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.85, Diagnostic Code 6100 (2016).

2.  As the October 2013 rating decision is not final, it cannot be reversed or amended on the basis of CUE.  38 C.F.R. § 3.105 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Initial Rating for Bilateral Hearing Loss

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history; reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where, as here, an appellant expresses dissatisfaction with the assignment of an initial rating following an award of service connection for a disability, separate,     or "staged," ratings can be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).

Evaluations of defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of a controlled speech discrimination test (Maryland CNC) together with the average hearing threshold level measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz).  To evaluate the degree of disability from service-connected defective hearing, the rating schedule establishes 11 auditory hearing acuity levels designated from Level I, for essentially normal hearing acuity, through Level XI, for profound deafness.  38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 6100 (2016).  Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The Board again notes that it is remanding the issue of entitlement to a compensable evaluation for bilateral hearing loss prior to May 24, 2016, and to an evaluation in excess of 10 percent thereafter.  However, as will be explained, it finds that the evidence currently of record supports a 10 percent rating for bilateral hearing loss since May 24, 2016.  Thus, it is beneficial to the Veteran to grant that higher rating prior to remanding the remainder of his claim.

In that regard, in July 2016, the Veteran submitted the records associated with a private audiological evaluation he had undergone that month.  The audiogram conducted at that time showed pure tone thresholds of 45, 55, 75, and 75 decibels in the right ear and 40, 70, 75, and 80 decibels in the left ear at 1000, 2000, 3000, and 4000 Hertz ("specified frequencies"), resulting in average puretone thresholds of 63 decibels in the right ear and 66 decibels in the left.  Speech audiometry (Maryland CNC) revealed speech recognition ability of 76 percent in the right ear and 78 percent in the left ear.  Applying those results to Table VI in 38 C.F.R. § 4.85 yields a finding of Level IV hearing loss in both ears.  Where hearing loss is at Level IV in both ears, a 10 percent disability rating is assigned under Table VII.

Based on the foregoing, a 10 percent evaluation is clearly warranted since the date of the July 2016 private audiological evaluation.  However, the Board also finds that the 10 percent rating can be extended backwards to the date of the most recent VA examination, which was conducted by a contract audiologist on May 24, 2016.  In so finding, the Board acknowledges that the objective results obtained during that examination do not document hearing loss that establishes entitlement to a compensable rating under Table VII.  Specifically, an audiogram showed pure tone thresholds of 35, 50, 70, and 75 decibels in the right ear and 45, 60, 75, and 85 decibels in the left ear at the specified frequencies, resulting in average puretone thresholds of 58 decibels in the right ear and 66 decibels in the left.  Speech audiometry revealed speech recognition ability of 98 percent in the right ear and 86 percent in the left ear.  Applying those results to Table VI in 38 C.F.R. § 4.85 yields a finding of Level II hearing loss in the right ear and Level III hearing loss in the left ear, and, where hearing loss is at Level II in one ear and Level III in the other, a noncompensable disability rating is assigned under Table VII.  

However, in addition to providing the foregoing audiometric results, the audiologist who performed the evaluation noted that the Veteran was employing "compensatory auditory processing skills" in order to provide his best estimates of words during speech recognition testing.  She estimated that, if such compensatory listening skills were not employed, his speech discrimination scores would be at least 10 percent lower.  Resolving reasonable doubt in the Veteran's favor by applying that percentage reduction estimate to the scores the audiologist objectively reported results in speech recognition ability of 88 percent in the right ear and 77 percent in the left ear.  Applying those estimates and the objective audiogram results to Table VI yields a finding of Level III hearing loss in the right ear and Level IV hearing loss in the left.  Where hearing loss is at Level III in one ear and Level IV in the other, a 10 percent disability rating is assigned under Table VII.

In short, the findings of the July 2016 private audiologist establish that the Veteran meets the criteria for a 10 percent rating for bilateral hearing loss.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the May 2016 VA contract examiner's discussion regarding how the Veteran's compensatory listening skills affected the results of the Maryland CNC testing conducted at that time enables extension of that 10 percent disability rating back to May 24, 2016.  The Veteran's increased rating claim is granted to that extent.

Given that the foregoing action is fully favorable, the Veteran is not prejudiced by the fact that it is being taken without the benefit of the initial AOJ review he requested when he submitted additional evidence following the most recent SSOC-a request that will be addressed in the remand portion of this decision, below.

II.  CUE in the October 2013 Rating Decision

In November 2013, the Veteran submitted correspondence stating he felt that the noncompensable rating assigned for his bilateral hearing loss in October 2013 constituted a clear and unmistakable error.  He requested that the claim be "reopened and reevaluated."  In response, the RO issued a July 2014 rating decision that adjudicated the issue of CUE in the October 2013 rating decision.  However, as already discussed, the Board has determined that the Veteran's November 2013 correspondence, as well as correspondence he subsequently submitted in May 2014, can be reasonably construed as an NOD.  As also discussed, the RO issued an SOC that addressed both the issue of CUE in the October 2013 rating decision and the issue of entitlement to a compensable evaluation for bilateral hearing loss following receipt of the Veteran's November 2013 and May 2014 correspondence.  Thereafter, the Veteran submitted a VA Form 9 and perfected the instant appeal.  In light of the foregoing, the October 2013 determination with which the Veteran disagrees is not final and will ultimately, to the extent that his claim is not granted in full by the AOJ on remand, be subsumed by a Board decision.

Absent a final decision, there can be no revision of a decision on the basis of CUE.  See Tetro v. Gober, 14 Vet. App. 100, 107 (2000); Link v. West, 12 Vet. App. 39, 45 (1998) (finding that RO decisions rendered nonfinal by a timely appeal to the Board are not, as a matter of law, subject to CUE claims); see also 38 C.F.R. § 3.105(a) (2016) (providing for the revision of "[p]revious [RO] determinations which are final and binding" on the basis of CUE).  Accordingly, the appeal for revision or reversal of the initial rating assigned for bilateral hearing loss in the RO's October 2013 rating decision is without legal merit, and it is dismissed.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) ("[W]here the law and not the evidence is dispositive, the claim should be denied or the appeal to the BVA terminated because of the absence of legal merit or the lack of entitlement under the law.").


ORDER

Since May 24, 2016, a 10 percent rating for bilateral hearing loss is granted, subject to the laws and regulations governing the payment of monetary benefits.

The appeal for revision or reversal of the October 2013 rating decision on the basis of CUE is dismissed.


REMAND

In November 2016, following the AOJ's most recent readjudication of his claim, the Veteran submitted additional evidence relating to his hearing loss disability, including the July 2016 private audiological evaluation discussed above, and requested that his claim be remanded for adjudication by the AOJ.  Accordingly, the portion of his claim for an increased initial rating for bilateral hearing loss that has not been granted herein must be remanded so that the AOJ may consider that evidence and issue an SSOC, per the Veteran's request.

Additionally, in light of the opinion provided by the 2016 VA contract examiner regarding the Veteran's method of compensating during speech recognition testing to counteract his difficulty understanding speech, the Board finds that an addendum opinion that addresses the severity of his bilateral hearing loss throughout the claim period in the context of the 2016 examiner's findings would aid in adjudication of the claim.  See Chotta v. Peake, 22 Vet. App. 80 (2008).

On remand, updated VA treatment records should also be obtained, and the Veteran should be given another opportunity to identify any additional, relevant private treatment records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to identify and authorize VA to obtain any additional private treatment records, to specifically include any private audiological evaluations he has undergone since his July 2016 evaluation.  After obtaining any necessary authorization forms from the Veteran, obtain any pertinent records identified and associate them with the claims file.  Any negative responses should be in writing and should be associated with the claims file.

In addition, obtain any outstanding VA treatment records dated since February 2016 and associate them with the claims file.

2.  After the development requested in item 1 has been completed to the extent possible, return the claims file to the audiologist who conducted the Veteran's May 2016 audiological examination.  If that is not possible, forward the claims file to another audiologist for review.

Following review of the claims file, the audiologist should discuss whether the VA and private audiological examinations currently of record are accurate representations of the severity of the Veteran's bilateral hearing loss disability throughout the claim period (from October 2012 to the present).  In doing so, the audiologist should specifically consider and discuss the compensatory auditory processing skills identified by the May 2016 examiner.  If the audiologist finds that any of the evaluations of record are not accurate representations of the severity of the Veteran's hearing loss, he or she should provide an estimate, similar to the 2016 examiner's, of the extent to which the Veteran's compensatory skills are impacting his test results.

A fully articulated medical rationale for any opinion expressed should be set forth in the audiologist's report.  If the audiologist finds that the requested opinion cannot be provided, he or she should clearly explain why that is so.

3.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claim of entitlement to an initial compensable evaluation for bilateral hearing loss prior to May 24, 2016, and to an evaluation in excess of 10 percent thereafter.  If the benefits sought on appeal remain denied, the Veteran should be furnished an SSOC and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


